McClure, J., dissenting, says: It appears from the record that Kelley, a white man, robbed a negro by the name of Armstead, for which he was tried and convicted. The cause, as we understand it, never did present but one question, and that is whether the negro person who testified on the trial of this cause, was a competent -witness. The lapse of time, the adjudication of other tribunals, that we respect, and the progress of events, have passed writh such rapid and unerring certainty to the establishment of the right of the negro to testify against the white man who robs him, that our decision, so far as the public or the rights of either of the parties are concerned, is a matter of no consequence. Kelley has long since been pardoned, and, of course, has no interest in the decision of this case. The right of negro persons to testify in the courts of the State is now no longer an unsettled question, and the public mind and inferior courts have long since recognized the principle of law, and the only one that the disposition of this case ever could have settled. If the rights of any individual hinged on the result of this case, or the restrictions placed over the liberty of any citizen would-be removed by an elaborate discussion of the question involved in this case, we could approach the subject feeling that we were not discussing the abstract issues of the dead past. When courts establish great and new principles of law, that will control the subsequent adjudications of the future, it is but' natural that the enunciation of those principles should go to the world with the reasons that led to their production;but when the people themselves, acknowledging the wrong and injustice under which persons of African descent were laboring, sent their delegates - into convention to remedy the great wrong, and when they again, in the exercise of their assembled wisdom, declared, -when they adopted the Constitution, that “the equality of all men before the law is recognized, and shall ever remain inviolate,” we feel it our duty to stand with uncovered heads before our sovereigns and bow with deference to their wisdom, and excuse ourselves from discussing whether Congress derived the power to pass the Civil Rights Bill from the clause empowering them “ to establish a uniform rule of naturalization;” or, from the clause declaring “the citizens of each'State .shall be entitled to all the privileges and immunities of citizens of the several States;” or, from the clause requiring “ the United States to guarantee to every State in the Union a republican form of government;” or, from the preamble to the Constitution, declaring it to be the object of the Government “to establish justice, insure domestic tranquillity, * * to promote the general welfare and secure the blessings of liberty.” We are aware that this case presents a fine opening for the discussion of all these questions; but inasmuch as the liberty of Kelley or the right of the negro to testify, are matters that are no longer dependent upon an adjudication, and inasmuch as it is not likely that another ease involving this same question will ever again arise in this State, we content ourselves by saying, we entertain no doubts on the right or power of Congress to pass the Civil Rights Bill, and that it is constitutional; and, being so, wo have no hesitation in saying the negro was a competent witness against Kelley. "We concur in the affirmance of the judgment; and, under the peculiar circumstances attending this case, decline expressing any opinion as to what particular clause Congress derived the power to pass the law; not that we would feel any hesitancy or delicacy about so doing,' but because we are unable to see wherein Kelley, or the negro, or the public, would be benefited by learning our individual views on a subject that now is without interest.